                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

ZOTEC PARTNERS, LLC,                            )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )     No. 1:19-cv-02287-JPH-DLP
                                                )
TEXAS RADIOLOGY ASSOCIATES, LLP,                )
                                                )
                            Defendant.          )

                    ORDER ON MOTION TO MAINTAIN UNDER SEAL

        This matter comes before the Court on the Plaintiff’s Motion to Maintain

Brief in Support of Remand and Exhibit 1 Under Seal (Dkt. 19). For the reasons set

forth below, the Court finds good cause to maintain the requested documents under

seal.

        Federal Rule of Civil Procedure 26(c)(1)(G) provides that a court may, “for

good cause,” enter an order “requiring that a trade secret or other confidential

research, development, or commercial information not be revealed or be revealed

only in a specified way.” Before ordering a document be maintained under seal, the

Court must make a finding of “good cause” to seal that record. See Citizens First

Nat. Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 944 (7th Cir. 1994).

        Plaintiff requests that the Court seal its Brief in Support of Motion for

Remand and a billing services agreement between the Plaintiff and Defendant. The

Plaintiff argues that these documents contain trade secrets, confidential commercial

information, and sales processes and plans. The Defendants filed a response on July
17, 2019, arguing that Plaintiff has not established good cause to seal the requested

documents. The Plaintiff filed a reply brief on July 24, 2019, arguing that good

cause exists because the documents requested to be sealed contain confidential

sales processes and plans.
      After reviewing the documents in question, the Court concludes that the

Plaintiff’s exhibit contains commercial information, including sales processes and

plans, which fall under the wide umbrella of protection provided to trade secrets.

The Plaintiff’s Brief in Support of Remand takes direct quotations from

Plaintiff’s Exhibit 1, the Billing Services Agreement.
      Accordingly, the Court does find good cause to GRANT the Plaintiff’s Motion.

Plaintiff’s Brief in Support of Remand and Exhibit 1 to Plaintiff’s Brief (Dkts. 18-1

18-2) shall be maintained UNDER SEAL.




      So ORDERED.


     Date: 8/14/2019




Distribution:

All ECF-registered counsel of record via email.
